 In the Matter ofPITTSBURGHCOKE & IRON ColMMFANYandUNITED CoN-STRUCTION WORKERS, DIVISIONOF DISTRICT 50, UNITEDMINE WORKERSOF AMERICACase No. 6-B-784.-Decided October Q5, 1943.Mr. John M. Wilson,of Pittsburgh, Pa., for the Company.Mr. Peter Ferrara,of Ihdiana, Pa.,Mr. Luke Brett,of Pittsburgh,Pa.,Mr. Albert Lee Slagle, Mr. Robert Leasure,andMr. Jesse Johns,of Templeton, Pa., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers,Divisionof District 50, UnitedMineWorkers of America, hereincalled theUnion, allegingthat a questionaffecting commercehad arisen con-cerning the -representation of employees of Pittsburgh Coke & IronCompany, at Templeton, Pennsylvania, herein called the Company, theNational LaborRelationsBoard provided for an appropriatehearingupon due notice before S. Craig Carnes, Trial Examiner.Said hear-ing was held at Pittsburgh,, Pennsylvania, on September 24, 1943.The Company and the Union appeared and participated.'All partieswere afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce evidence bearing uponthe issues, andto file briefs with the Board.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.i A waiver signed by the Union and introduced into evidence at the hearingstates thatthe Union waived the right to protest any election held as a resultof this proceeding on thebasis ofunfair labor charges flied by it in Case No. 6-C-859.53 N. L. R. B., No. Z8.89 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYPittsburgh Coke & Iron Company, a Pennsylvania corporation,operates plants at Iron River, Michigan, Sharpsville, Templeton, Ches-ter,Carnegie, and Neville Island (Pittsburgh), Pennsylvania.Thisproceeding involves only the plant at Templeton, Pennsylvania, hereincalled the Templeton mine, at which the Company is engaged in min-ing limestone.During the past 12 months the Company has pur-chased operating supplies and repair materials valued at approxi-Inately $100,000, all of which was purchased within the Common-wealth of Pennsylvania.During the same period, the Companymined and 'shipped from its Templeton,mine limestone valued at' ap-proximately $275,000, 90 percent of which was shipped to the Com-pany's plant at Neville Island, Pennsylvania, where it was used in themanufacture of pig iron, coke, coke oven byproducts, cement, and acti-vated charcoal valued in excess of $10,000,000, of which approximately25 percent was shipped to points outside the Commonwealth of Penn-sylvania.The Templeton mine is an integral part of the operations,of the Company's Neville Island plants.2For the purpose of thisproceeding, the Company admits that at its Templeton mine it is en-gaged in commerce within the meaning of the National LaborRelations Act.II. THE ORGANIZATION INVOLVEDUnited Construction Workers, Division of District 50, United MineWorkers of America, is a labor organization, admitting to membershipemployees of the Company.III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Union seeks a unit comprised of all production and mainte-nance employees employed at the Company's Templeton mine, exclud-ing office and clerical employees, technical employees, executives, andall supervisory employees with authority to hire, promote, 'discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action.At the date of the hearing,theCompany's Templeton mine was not in operation and, according tothe Company's personnel director, it was contemplated that it wouldremain shut down for an indefinite period of time.At the hearing the2 InMatter of Pittsburgh.Coke & Iron Company,51 N. L. R. B. 56, the Companystipulated and the Board found that at its Neville Island plant the Company was engagedin commerce within the meaning of the Act. PIT'T'SBURGH COKE & IRON COMPANY -91Union contended that in view of this fact an election should not beconducted until the mine had resumed operation and that the August6, 1943 pay roll should be used in determining the eligibility of em-ployees to vote since it was the last pay-roll date before the cessationof operations 3The Company requests that any election be postponeduntil the Templeton mine is reopened and argues that inasmuch asthe pay roll of August 6, 1943, might contain names of persons whowill not return to work when the mine resumes operations, the eligi-bility date should be the date of the first full pay roll after the minereoopens in the event the Board orders an election. Since the Temple-ton mine-has ceased operating, we are of the opinion that it will serveno useful purpose-to order,an election at the present time.Nor dowe find it now expedient to order an election to be conducted some-time in the future, since the record fails to disclose when the mine willresume operations, if at all.4Accordingly, we find that no question has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) 'of the National Labor Relations Act.We shall dismissthe petition without prejudice to refiling at a time which will makepossible an election subsequent to the resumption of operations at theCompany's Templeton mine.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Pittsburgh Coke &Iron,Company at Templeton, Pennsylvania, filed by United Construc-tionWorkers, Division of District 50, United Mine Workers ofAmerica, be, and it hereby is, dismissed.MR. GERARn D. REnLY took no part in the consideration of the aboveDecision and Order.8Subsequentto the hearing, the Union filed with the Board a written statementrevokingits position,as assertedat the hearing, with respect to the dateon which an elecion shouldbe held andrequesting the Board to order an immediate election4 SeeMatter of Maine Food Processors,49 N. L. R. B. 1181.